DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-23, 25-27, 30-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,179,329) in view of Forster (US 2017/0076573).

Regarding claim 21: Kato discloses: A radio frequency identification (RFID) antenna (Fig 6 or 9) comprising: 
a substrate (20); 
a radiator disposed on the substrate (1C), the radiator comprising:
a plurality of electrical conductors (15, 25 and 27) comprising: 
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b or portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20); 
a second electrical conductor (17a or the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26a of the center point); 
a third electrical conductor (17b or the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26b of the center point); and 

wherein the second electrical conductor and the third electrical conductor comprise stubs disposed at opposite ends of the first electrical conductor (as evidenced by Figs 6, 9), 
wherein the fourth electrical conductor is disposed between the second electrical conductor and the third electrical conductor (as evidenced by Figs 6, 9), the fourth electrical conductor comprising a loop (26a to 26b) and a feeding stub (27) disposed between the loop and the first electrical conductor (as evidenced by Figs 6, 9), and
wherein resonance and resistance of the antenna are controlled based on a function of widths and heights of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein the loop has varying widths, and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop.
However, in the same field of endeavor, Forster in figure 4 teaches an RFID antenna wherein the loop has varying widths (see figure 4 reproduced below), and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop. (Forster para. 22 states that dimensions of these [AltContent: arrow][AltContent: textbox (Feeding stubs with varying widths)][AltContent: arrow][AltContent: textbox (Loop with varying widths)][AltContent: arrow][AltContent: textbox (Radiator with varying widths)]sensitivity during use.)

    PNG
    media_image1.png
    282
    270
    media_image1.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an antenna with varying heights and width in all antenna component to control the resonance and resistance in the RFID antenna as taught by Forster, in the RFID antenna according to Kato to form the claimed invention, since dimensions of antenna structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use. (Forster Para. 22)

Regarding claim 22, the disclosures of Kato as modified have been discussed above. 


Regarding claim 23, Kato also discloses: The RFID antenna according to claim 22, wherein the polygon is a rectangle (as evidenced by Fig 6).

Regarding claim 25, Kato also discloses: The RFID antenna according to claim 21, wherein a total width of the feeding stub (27) remains constant in a direction from the first electrical conductor towards the loop (as evidenced by Fig 6).

Regarding claim 26: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein the second electrical conductor (17a) and the third electrical conductor (17b) are symmetrical to each other (as evidenced by Fig 6) with respect to a central point first electrical conductor (portion of 15 connecting 17a to 27 to 17b).

Regarding claim 27: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein the antenna is configured to operate at ultra-high frequencies from 860 MHz to 960 MHz (as evidenced by Fig 3).

Regarding claim 30: The disclosures of Kato as modified have been discussed above. 


Regarding claim 31: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein a side of the second electrical conductor (the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26a of the center point) that is opposite to a side of the first electrical conductor (portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20) includes alternating protrusions and recesses (as evidenced by Fig 9), and a side of the third electrical conductor (the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26b of the center point) that is opposite to a side of the first electrical conductor (portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20) includes alternating protrusions and recesses (as evidenced by Fig 9).

Regarding claim 32: The disclosures of Kato as modified have been discussed above. 


Regarding claim 33: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 22, wherein the resonance of the RFID antenna is determined, at least in part, by a height of the second electrical conductor, a height of the third electrical conductor, a width of the feeding stub, and a width of the loop (col 3 lines 19-25 and col 5 lines 25-38 and 33-36).

Regarding claim 34: Kato discloses:  A radio frequency identification (RFID) antenna (Fig 6) comprising: 
a substrate (20); 
a radiator disposed on the substrate (1C), the radiator comprising:
a plurality of electrical conductors (15, 25 and 27) comprising: 
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b);
a second electrical conductor (17a);
a third electrical conductor (17b); and
a fourth electrical conductor (25), wherein the second electrical conductor and the third electrical conductor are disposed perpendicular at opposite ends of the first electrical conductor (as evidenced by Fig 6),

	a loop disposed on the substrate (from 26a to 26b); and
	a feeding stub (27) disposed on the substrate between the loop and the first electrical conductor (as evidenced by Fig 6),
wherein a resonance and a resistance of the antenna are controlled based on a function of widths and heights of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein the loop has varying widths, and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop.
However, in the same field of endeavor, Forster in figure 4 teaches an RFID antenna wherein the loop has varying widths (see figure 4 reproduced above), and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop. (Forster para. 22 states that dimensions of these structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an antenna with varying heights and width in all antenna component to control the 

Regarding claim 35: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 34, where the loop (from 26a to 26b) is formed in a shape of a polygon (as evidenced by Fig 6).

Regarding claim 36: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 35, wherein the polygon is a rectangle (as evidenced by Fig 6).

Regarding claim 38: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 34, wherein a total width of the feeding stub (27) remains constant (as evidenced by Fig 6) in a direction from the straight edge of the radiator towards the loop (as evidenced by Fig 6).

Regarding claim 39: The disclosures of Kato as modified have been discussed above. 


Regarding claim 40: Kato discloses: A radio frequency identification (RFID) tag (Fig 6) comprising: 
a substrate (20); 
an integrated circuit disposed on the substrate (col 3 lines 10-11), the integrated circuit having an input terminal (col 3 lines 16-18), the input terminal having an input impedance (col 3 26-28); and 
an RFID antenna disposed on the substrate (15 and 25), the RFID antenna having a feed terminal (26a, 26b) coupled to the input terminal of the integrated circuit (col 3 lines 4-9), wherein the feed terminal has a terminal impedance (col 3 lines 25-28), the RFID antenna comprising: 
a plurality of electrical conductors attached to the substrate (15, 25 and 27), the plurality of electrical conductors comprising: 
a radiator disposed on the substrate (1C), the radiator comprising:
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b);
a second electrical conductor (17a);
a third electrical conductor (17b); and

wherein the fourth electrical conductor is disposed between the second electrical conductor and the third electrical conductor (as evidenced by Fig 6),
	a loop disposed on the substrate (from 26a to 26b); and
	a feeding stub (27) disposed on the substrate between the loop and the first electrical conductor (as evidenced by Fig 6), wherein the feeding stub is coupled to the feed terminal (as evidenced by Fig 6, feed terminals 26a and 26b are coupled to feeding stub 27)
	wherein resonance and resistance of the RFID antenna are controlled based on a function of widths and heights of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein the loop has varying widths, and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop.
However, in the same field of endeavor, Forster in figure 4 teaches an RFID tag wherein the loop has varying widths (see figure 4 reproduced above), and wherein a resonance and a resistance of the RFID antenna are controlled based on a function of widths and heights of the feeding stub, the radiator, and the loop. (Forster para. 22 states that dimensions of these structures (i.e., length, width, and height) are important design parameters for good 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an antenna with varying heights and width in all antenna component to control the resonance and resistance in the RFID tag as taught by Forster, in the RFID antenna according to Kato to form the claimed invention, since dimensions of antenna structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use. (Forster Para. 22)

Claims 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Forster, as applied to claims 21 or 34 above, and further in view of Song et al (“Song”) (US 6,975,278).

Regarding claim 24: The disclosures of Kato as modified have been discussed above. 	
Kato as modified discloses: The RFID antenna according to claim 21
Kato as modified fails to specifically disclose: wherein a total width of the feeding stub gradually decreases in a direction from the first electrical conductor towards the loop.
Song, however, teaches the use of a total width of the feeding stub (Fig 4A: 401) gradually decreases in a direction from the first electrical conductor (311) towards the directly fed electrical conductor (301) is well known in the art. 


Regarding claim 37: The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 34
Kato as modified fails to specifically disclose: wherein a total width of the feeding stub gradually decreases in a direction from the straight edge of the radiator towards the loop.
Song, however, teaches the use of a total width of the feeding stub (Fig 4A: 401) gradually decreases in a direction from the straight edge of the radiator (311) towards the directly fed electrical conductor (301) is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a total width of the feeding stub gradually decreases in a direction from the straight edge of the radiator towards the loop in Kato as modified, as taught by Song, in order to optimize impedance matching for best antenna performance at the desired operating frequencies of each conductive structure.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Forster, as applied to claim 21 above, and further in view of Yamagajo et al (“Yamagajo”) (US 7,486,192).

Regarding claim 28:  The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 21
Kato as modified fails to specifically disclose:  wherein when a central operating frequency is 865 MHz, a length of the loop is 0.073 λ and a height of the loop is 0.02 λ.
Yamagajo, however, teaches the use of a central loop dimension based on operating frequency adjusted and impedance matching required (Figs 1, 7, 8 and col 4 lines 20-31) is well known in the art. Moreover, Forster in paragraph 22 states that dimensions of these structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a central operating frequency is 865 MHz, a length of the loop is 0.073 λ and a height of the loop is 0.02 λ in Kato as modified, as taught by Yamagajo and Forster, as a result effective variable tuning the loop dimensions for impedance matching of the specific RFID IC used; in addition, since dimensions of antenna structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use. (Forster Para. 22)

Regarding claim 29: The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 21

Yamagajo, however, teaches the use of a central loop dimension based on operating frequency adjusted and impedance matching required (Figs 1, 7, 8 and col 4 lines 20-31) is well known in the art. Moreover, Forster in paragraph 22 states that dimensions of these structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a central operating frequency is 915 MHz, a length of the loop is 0.075 λ and a height of the loop is 0.018λ in Kato as modified, as taught by Yamagajo, as a result effective variable tuning the loop dimensions for impedance matching of the specific RFID IC used; in addition, since dimensions of antenna structures (i.e., length, width, and height) are important design parameters for good performance, the structures may be any shape or size that ensures optimal performance and sensitivity during use. (Forster Para. 22)

Response to Arguments
Applicant’s arguments, see page 10, filed on November 19, 2021 with respect to nonstatutory  double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845